Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The disclosure is objected to because of the following informalities: the following elements are referenced in the specification but not shown in the drawings:  groove 110 and 120 on page 12; hinge 10 on page 13; hinge 20 and stopper 21 on page 15; cloth 40 on page 16; and shaft 342 on page 18.  
Appropriate correction is required.

2.	The following is an examiner’s statement of reasons for allowance: the prior art does not adequately disclose a lighting device equipped in a vehicle comprising a fixing plate with pair of magnet members, a first detection sensor on lower front surface of fixing plate, a c-shaped front insertion groove on fixing plate, a c-shaped support member, a pair of side insertion grooves formed vertically on both sides of fixing plate, a pair of second support members coupled to inside of side insertion grooves through a hinge, a light unit with second magnet member detachable from first magnet member with a battery and an illumination device, a second detection sensor on upper rear surface of light unit, and activated by approach of first detection sensor with  light unit is vertically inverted and attached to fixing plate, a fire detection sensor provided on upper surface of light unit, and operated only when second detection sensor is in an activation state, and activated when a fire is detected, a buzzer on upper surface of light unit and activated when fire detection sensor is activated, a cover rotatably coupled to light unit through a hinge to cover illumination device, wherein the illumination device flickers when the illumination device is covered by the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Novotny, Ziemkowski and Cai disclose portable illumination systems.

4.	This application is in condition for allowance except for the following formal matters: 
See paragraph No. 1 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689